          Case 1:19-cv-11731-VM Document 21
                                         17 Filed 09/24/20
                                                  09/18/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                                                                               9/24/2020


 SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintiff,
                                                             19 Civ. 11731 (VM)
                           v.

 BENJAMIN MEKAWY AND ALAN D. SEIDEL,

                                     Defendants.


                   JUDGMENT AS TO DEFENDANT ALAN D. SEIDEL

       The Securities and Exchange Commission having filed a Complaint and Defendant Alan

D. Seidel having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Judgment; waived

findings of fact and conclusions of law; and waived any right to appeal from this Judgment:

                                                  I.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section 15(c)(3)

of the Securities Exchange Act of 1934 (“Exchange Act”) and Rule 15c3-1 thereunder by

knowingly or recklessly providing substantial assistance to a broker-dealer that operates without

maintaining the minimum required net capital.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,




                                                  1
          Case 1:19-cv-11731-VM Document 21
                                         17 Filed 09/24/20
                                                  09/18/20 Page 2 of 3




agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       Upon motion of the Commission, the Court shall determine whether it is appropriate to

order a civil penalty pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]

and, if so, the amount of the civil penalty. In connection with the Commission’s motion for civil

penalties, and at any hearing held on such a motion: (a) Defendant will be precluded from

arguing that he did not violate the federal securities laws as alleged in the Complaint;

(b) Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the

purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true

by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard to the standards for summary judgment contained in Rule

56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for

disgorgement and/or civil penalties, the parties may take discovery, including discovery from

appropriate non-parties.

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the



                                                 2
          Case 1:19-cv-11731-VM Document 21
                                         17 Filed 09/24/20
                                                  09/18/20 Page 3 of 3




allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                VI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.




       September 24 2020
Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 3
